Name: Decision (EU) 2016/2247 of the European Central Bank of 3 November 2016 on the annual accounts of the European Central Bank (ECB/2016/35)
 Type: Decision
 Subject Matter: accounting;  national accounts;  free movement of capital
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 347/1 DECISION (EU) 2016/2247 OF THE EUROPEAN CENTRAL BANK of 3 November 2016 on the annual accounts of the European Central Bank (ECB/2016/35) (recast) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 26.2 thereof, Whereas: (1) Decision ECB/2010/21 (1) has been substantially amended several times. Since further amendments are to be made, that Decision should be recast in the interests of clarity. (2) Guideline ECB/2010/20 (2) to which Decision ECB/2010/21 refers has been recast and repealed by Guideline (EU) 2016/2249 of the European Central Bank (ECB/2016/34) (3), HAS ADOPTED THIS DECISION: CHAPTER I GENERAL PROVISIONS Article 1 Definitions 1. The terms defined in Article 1 of Guideline (EU) 2016/2249 (ECB/2016/34) shall have the same meaning when used in this Decision. 2. Other technical terms used in this Decision shall have the same meaning as in Annex II to Guideline (EU) 2016/2249 (ECB/2016/34). Article 2 Scope of application The rules set out in this Decision shall apply to the annual accounts of the European Central Bank (ECB) comprising the balance sheet, items recorded in the books of the ECB off-balance-sheet, the profit and loss account and the notes to the annual accounts of the ECB. Article 3 Qualitative characteristics The qualitative characteristics defined in Article 3 of Guideline (EU) 2016/2249 (ECB/2016/34) shall apply for the purposes of this Decision. Article 4 Basic accounting assumptions The basic accounting assumptions defined in Article 4 of Guideline (EU) 2016/2249 (ECB/2016/34) shall also apply for the purposes of this Decision. In derogation from the first sentence of Article 4(3) of Guideline (EU) 2016/2249 (ECB/2016/34), post-balance-sheet events shall only be taken into account until the date on which the Executive Board authorises the submission of the ECB's annual accounts to the Governing Council for approval. Article 5 Economic and cash/settlement approaches The rules set out in Article 5 of Guideline (EU) 2016/2249 (ECB/2016/34) shall apply to this Decision. Article 6 Recognition of assets and liabilities A financial or other asset/liability shall only be recognised in the balance sheet of the ECB in accordance with Article 6 of Guideline (EU) 2016/2249 (ECB/2016/34). CHAPTER II COMPOSITION AND VALUATION RULES FOR THE BALANCE SHEET Article 7 Composition of the balance sheet The composition of the balance sheet shall be based on the structure set out in Annex I. Article 8 Provision for foreign exchange rate, interest rate, credit and gold price risks Taking into due consideration the nature of the ECB's activities, the Governing Council may establish a provision for foreign exchange rate, interest rate, credit and gold price risks in the balance sheet of the ECB. The Governing Council shall decide on the size and use of the provision on the basis of a reasoned estimate of the ECB's risk exposures. Article 9 Balance sheet valuation rules 1. Current market rates and prices shall be used for balance sheet valuation purposes unless specified otherwise in Annex I. 2. The revaluation of gold, foreign currency instruments, securities (other than securities classified as held-to-maturity, non-marketable securities, and securities held for monetary policy purposes that are accounted for at amortised costs), as well as financial instruments, both on-balance-sheet and off-balance-sheet, shall be performed at the year-end at mid-market rates and prices. 3. No distinction shall be made between price and currency revaluation differences for gold, but a single gold revaluation difference shall be accounted for, based on the euro price per defined unit of weight of gold derived from the euro/US dollar exchange rate on the quarterly revaluation date. For foreign exchange, including on-balance- sheet and off-balance-sheet transactions, revaluation shall take place on a currency-by-currency basis. For the purpose of this Article, holdings of special drawing rights (SDRs), including designated individual foreign exchange holdings underlying the SDR basket, shall be treated as one holding. For securities, revaluation shall take place on a code-by-code basis, i.e. same ISIN number/type, while any embedded options shall not be separated for valuation purposes. Securities held for monetary policy purposes or included in the items Other financial assets or Sundry shall be treated as separate holdings. 4. Marketable securities held for monetary policy purposes shall be treated as separate holdings and shall be valued either at market price or at amortised cost (subject to impairment), depending on monetary policy considerations. 5. Securities classified as held-to-maturity shall be treated as separate holdings and shall be valued at amortised cost (subject to impairment). The same treatment shall apply to non-marketable securities. Securities classified as held-to-maturity may be sold before their maturity when any of the following occurs: (a) if the quantity sold is considered not significant in comparison with the total amount of the held-to-maturity securities portfolio; (b) if the securities are sold during one month before maturity date; (c) under exceptional circumstances, such as a significant deterioration of the issuer's creditworthiness. Article 10 Reverse transactions Reverse transactions shall be accounted for in accordance with Article 10 of Guideline (EU) 2016/2249 (ECB/2016/34). Article 11 Marketable equity instruments Marketable equity instruments shall be accounted for in accordance with Article 11 of Guideline (EU) 2016/2249 (ECB/2016/34). Article 12 Hedging of interest rate risk on securities with derivatives The hedging of interest rate risk shall be accounted for in accordance with Article 12 of Guideline (EU) 2016/2249 (ECB/2016/34). Article 13 Synthetic instruments Synthetic instruments shall be accounted for in accordance with Article 13 of Guideline (EU) 2016/2249 (ECB/2016/34). CHAPTER III INCOME RECOGNITION Article 14 Income recognition 1. Article 15(1), (2), (3), (5) and (7) of Guideline (EU) 2016/2249 (ECB/2016/34) shall apply to income recognition. 2. Holdings on special revaluation accounts stemming from contributions in accordance with Article 48.2 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB) with respect to central banks of Member States for which the derogation has been abrogated shall be used to offset unrealised losses when exceeding previous revaluation gains registered in the corresponding standard revaluation account as laid down by Article 15(1)(c) of Guideline (EU) 2016/2249 (ECB/2016/34), prior to the offsetting of such losses in accordance with Article 33.2 of the Statute of the ESCB. The holdings on special revaluation accounts for gold, currencies and securities shall be reduced pro rata in the event of a reduction in the holdings of the relevant assets. Article 15 Cost of transactions Article 16 of Guideline (EU) 2016/2249 (ECB/2016/34) shall apply to this Decision. CHAPTER IV ACCOUNTING RULES FOR OFF-BALANCE-SHEET INSTRUMENTS Article 16 General rules Article 17 of Guideline (EU) 2016/2249 (ECB/2016/34) shall apply to this Decision. Article 17 Foreign exchange forward transactions Foreign exchange forward transactions shall be accounted for in accordance with Article 18 of Guideline (EU) 2016/2249 (ECB/2016/34). Article 18 Foreign exchange swaps Foreign exchange swaps shall be accounted for in accordance with Article 19 of Guideline (EU) 2016/2249 (ECB/2016/34). Article 19 Futures contracts Futures contracts shall be accounted for in accordance with Article 20 of Guideline (EU) 2016/2249 (ECB/2016/34). Article 20 Interest rate swaps Interest rate swaps shall be accounted for in accordance with Article 21 of Guideline (EU) 2016/2249 (ECB/2016/34). Unrealised losses taken to the profit and loss account at the year-end shall be amortised in subsequent years in accordance with the straight-line method. For forward interest rate swaps, the amortisation shall begin from the value date of the transaction. Article 21 Forward rate agreements Forward rate agreements shall be accounted for in accordance with Article 22 of Guideline (EU) 2016/2249 (ECB/2016/34). Article 22 Forward transactions in securities Forward transactions in securities shall be accounted for in accordance with Method A in Article 23(1) of Guideline (EU) 2016/2249 (ECB/2016/34). Article 23 Options Options shall be accounted for in accordance with Article 24 of Guideline (EU) 2016/2249 (ECB/2016/34). CHAPTER V ANNUAL PUBLISHED BALANCE SHEET AND PROFIT AND LOSS ACCOUNT Article 24 Formats 1. The format of the ECB's published annual balance sheet shall follow the format in Annex II. 2. The format of the ECB's published profit and loss account shall comply with Annex III. CHAPTER VI FINAL PROVISIONS Article 25 Development, application and interpretation of rules 1. In interpreting this Decision, account shall be taken of the preparatory work, the accounting principles harmonised by Union law and generally accepted accounting principles. 2. If a specific accounting treatment is not laid down in this Decision and in the absence of a decision to the contrary by the Governing Council, the ECB shall follow valuation principles in accordance with International Financial Reporting Standards as adopted by the European Union, which are relevant to the ECB's activities and accounts. Article 26 Repeal 1. Decision ECB/2010/21 is hereby repealed. 2. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex V. Article 27 Entry into force This Decision shall enter into force on 31 December 2016. Done at Frankfurt am Main, 3 November 2016. The President of the ECB Mario DRAGHI (1) Decision ECB/2010/21 of 11 November 2010 on the annual accounts of the European Central Bank (OJ L 35, 9.2.2011, p. 1). (2) Guideline ECB/2010/20 of 11 November 2010 on the legal framework for accounting and financial reporting in the European System of Central Banks (OJ L 35, 9.2.2011, p. 31). (3) Guideline (EU) 2016/2249 of the European Central Bank of 3 November 2016 on the legal framework for accounting and financial reporting in the European System of Central Banks (ECB/2016/34) (see page 37 of this Official Journal). ANNEX I COMPOSITION AND VALUATION RULES FOR THE BALANCE SHEET ASSETS Balance sheet item Categorisation of contents of balance sheet items Valuation principle 1 Gold and gold receivables Physical gold, i.e. bars, coins, plates, nuggets, in storage or under way. Non-physical gold, such as balances in gold sight accounts (unallocated accounts), term deposits and claims to receive gold arising from the following transactions: (a) upgrading or downgrading transactions; and (b) gold location or purity swaps where there is a difference of more than one business day between release and receipt Market value 2 Claims on non-euro-area residents denominated in foreign currency Claims on counterparties resident outside the euro area including international and supranational institutions and central banks outside the euro area denominated in foreign currency 2.1 Receivables from the International Monetary Fund (IMF) (a) Drawing rights within the reserve tranche (net) National quota minus balances in euro at the disposal of the IMF. The No 2 account of the IMF (euro account for administrative expenses) may be included in this item or under the item Liabilities to non-euro-area residents denominated in euro (a) Drawing rights within the reserve tranche (net) Nominal value, translated at the foreign exchange market rate (b) Special drawing rights (SDRs) Holdings of SDRs (gross) (b) SDRs Nominal value, translated at the foreign exchange market rate (c) Other claims General arrangements to borrow, loans under special borrowing arrangements, deposits made to trusts under the management of the IMF (c) Other claims Nominal value, translated at the foreign exchange market rate 2.2 Balances with banks and security investments, external loans and other external assets (a) Balances with banks outside the euro area other than those under asset item 11.3 Other financial assets Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions (a) Balances with banks outside the euro area Nominal value, translated at the foreign exchange market rate (b) Security investments outside the euro area other than those under asset item 11.3 Other financial assets Notes and bonds, bills, zero bonds, money market paper, equity instruments held as part of the foreign reserves, all issued by non-euro-area residents (b) (i) Marketable debt securities other than held-to-maturity Market price and foreign exchange market rate Any premiums or discounts are amortised (ii) Marketable debt securities classified as held-to-maturity Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (iii) Non-marketable debt securities Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (iv) Marketable equity instruments Market price and foreign exchange market rate (c) External loans (deposits) to non-euro-area residents other than those under asset item 11.3 Other financial assets (c) External loans Deposits at nominal value, translated at the foreign exchange market rate (d) Other external assets Non-euro-area banknotes and coins (d) Other external assets Nominal value, translated at the foreign exchange market rate 3 Claims on euro area residents denominated in foreign currency (a) Security investments inside the euro area other than those under asset item 11.3 Other financial assets Notes and bonds, bills, zero bonds, money market paper, equity instruments held as part of the foreign reserves, all issued by euro area residents (a) (i) Marketable debt securities other than held-to-maturity Market price and foreign exchange market rate Any premiums or discounts are amortised (ii) Marketable debt securities classified as held-to-maturity Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (iii) Non-marketable debt securities Cost subject to impairment and foreign exchange market rate Any premiums or discounts are amortised (iv) Marketable equity instruments Market price and foreign exchange market rate (b) Other claims on euro area residents other than those under asset item 11.3 Other financial assets Loans, deposits, reverse repo transactions, sundry lending (b) Other claims Deposits and other lending at nominal value, translated at the foreign exchange market rate 4 Claims on non-euro-area residents denominated in euro 4.1 Balances with banks, security investments and loans (a) Balances with banks outside the euro area other than those under asset item 11.3 Other financial assets Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions in connection with the management of securities denominated in euro (a) Balances with banks outside the euro area Nominal value (b) Security investments outside the euro area other than those under asset item 11.3 Other financial assets Equity instruments, notes and bonds, bills, zero bonds, money market paper, all issued by non-euro-area residents (b) (i) Marketable debt securities other than held-to-maturity Market price Any premiums or discounts are amortised (ii) Marketable debt securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (iii) Non-marketable debt securities Cost subject to impairment Any premiums or discounts are amortised (iv) Marketable equity instruments Market price (c) Loans to non-euro-area residents other than those under asset item 11.3 Other financial assets (c) Loans outside the euro area Deposits at nominal value (d) Securities issued by entities outside the euro area other than those under asset item 11.3 Other financial assets and asset item 7.1 Securities held for monetary policy purposes Securities issued by supranational or international organisations, e.g. the European Investment Bank, irrespective of their geographical location, and not purchased for monetary policy purposes (d) (i) Marketable debt securities other than held-to-maturity Market price Any premiums or discounts are amortised (ii) Marketable debt securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (iii) Non-marketable debt securities Cost subject to impairment Any premiums or discounts are amortised 4.2 Claims arising from the credit facility under the Exchange Rate Mechanism (ERM) II Lending in accordance with the ERM II conditions Nominal value 5 Lending to euro area credit institutions related to monetary policy operations denominated in euro Items 5.1 to 5.5: transactions in accordance with the respective monetary policy instruments described in Guideline (EU) 2015/510 of the European Central Bank (ECB/2014/60) (1) 5.1 Main refinancing operations Regular liquidity-providing reverse transactions with a weekly frequency and normally a maturity of one week Nominal value or repo cost 5.2 Longer-term refinancing operations Regular liquidity-providing reverse transactions normally with a monthly frequency, with a maturity longer than that of the main refinancing operations Nominal value or repo cost 5.3 Fine-tuning reverse operations Reverse transactions, executed as ad hoc transactions for fine-tuning purposes Nominal value or repo cost 5.4 Structural reverse operations Reverse transactions adjusting the structural position of the Eurosystem vis-Ã -vis the financial sector Nominal value or repo cost 5.5 Marginal lending facility Overnight liquidity facility at a pre-specified interest rate against eligible assets (standing facility) Nominal value or repo cost 5.6 Credits related to margin calls Additional credit to credit institutions, arising from value increases of underlying assets regarding other credit to these credit institutions Nominal value or cost 6 Other claims on euro area credit institutions denominated in euro Current accounts, fixed-term deposits, day-to-day money, reverse repo transactions in connection with the management of security portfolios under the asset item 7 Securities of euro area residents denominated in euro, including transactions resulting from the transformation of former foreign currency reserves of the euro area, and other claims. Correspondent accounts with non-domestic euro area credit institutions. Other claims and operations unrelated to monetary policy operations of the Eurosystem Nominal value or cost 7 Securities of euro area residents denominated in euro 7.1 Securities held for monetary policy purposes Securities held for monetary policy purposes (including securities purchased for monetary policy purposes issued by supranational or international organisations, or multilateral development banks, irrespective of their geographical location). European Central Bank (ECB) debt certificates purchased for fine-tuning purposes (a) Marketable debt securities Accounted for depending on monetary policy considerations: (i) Market price Any premiums or discounts are amortised (ii) Cost subject to impairment (cost when the impairment is covered by a provision under liability item 13(b) Provisions) Any premiums or discounts are amortised (b) Non-marketable debt securities Cost subject to impairment Any premiums or discounts are amortised 7.2 Other securities Securities other than those under asset item 7.1 Securities held for monetary policy purposes and under asset item 11.3 Other financial assets: notes and bonds, bills, zero bonds, money market paper held outright, including government securities stemming from before Economic and Monetary Union (EMU), denominated in euro. Equity instruments (a) Marketable debt securities other than held-to-maturity Market price Any premiums or discounts are amortised (b) Marketable debt securities classified as held-to-maturity Cost subject to impairment Any premiums or discounts are amortised (c) Non-marketable debt securities Cost subject to impairment Any premiums or discounts are amortised (d) Marketable equity instruments Market price 8 General government debt denominated in euro Claims on government stemming from before EMU (non-marketable securities, loans) Deposits/loans at nominal value, non-marketable securities at cost 9 Intra-Eurosystem claims 9.1 Claims related to the issuance of ECB debt certificates Intra-Eurosystem claims vis-Ã -vis national central banks (NCBs), arising from the issuance of ECB debt certificates Cost 9.2 Claims related to the allocation of euro banknotes within the Eurosystem Claims related to the ECB's banknote issue, in accordance with Decision ECB/2010/29 (2) Nominal value 9.3 Other claims within the Eurosystem (net) Net position of the following sub-items: (a) net claims arising from balances of TARGET2 accounts and correspondent accounts of NCBs, i.e. the net figure of claims and liabilities. See also liability item 10.2 Other liabilities within the Eurosystem (net) (a) Nominal value (b) other intra-Eurosystem claims denominated in euro that may arise, including the interim distribution of ECB income to NCBs (b) Nominal value 10 Items in course of settlement Settlement account balances (claims), including the float of cheques in collection Nominal value 11 Other assets 11.1 Coins of euro area Euro coins Nominal value 11.2 Tangible and intangible fixed assets Land and buildings, furniture and equipment including computer equipment, software Cost less depreciation Depreciation is the systematic allocation of the depreciable amount of an asset over its useful life. The useful life is the period over which a fixed asset is expected to be available for use by the entity. Useful lives of individual material fixed assets may be reviewed on a systematic basis, if expectations differ from previous estimates. Major assets may comprise components with different useful lives. The lives of such components should be assessed individually The cost of intangible assets includes the price for the acquisition of the intangible asset. Other direct or indirect costs are to be expensed Capitalisation of expenditure: limit-based (below EUR 10 000 excluding VAT: no capitalisation) 11.3 Other financial assets  Participating interests and investments in subsidiaries, equities held for strategic/policy reasons  Securities including equities, and other financial instruments and balances including fixed-term deposits and current accounts held as an earmarked portfolio  Reverse repo transactions with credit institutions in connection with the management of securities portfolios under this item (a) Marketable equity instruments Market price (b) Participating interests and illiquid equity shares, and any other equity instruments held as permanent investments Cost subject to impairment (c) Investment in subsidiaries or significant interests Net asset value (d) Marketable debt securities other than held to maturity Market price Premiums/discounts are amortised (e) Marketable debt securities classified as held-to-maturity or held as a permanent investment Cost subject to impairment Any premiums or discounts are amortised (f) Non-marketable debt securities Cost subject to impairment (g) Balances with banks and loans Nominal value, translated at the foreign exchange market rate if the balances/deposits are denominated in foreign currencies 11.4 Off-balance-sheet instruments revaluation differences Valuation results of foreign exchange forwards, foreign exchange swaps, interest rate swaps (unless daily variation margin applies), forward rate agreements, forward transactions in securities, foreign exchange spot transactions from trade date to settlement date Net position between forward and spot, at the foreign exchange market rate 11.5 Accruals and prepaid expenditure Income not due in, but assignable to the reported period. Prepaid expenditure and accrued interest paid, i.e. accrued interest purchased with a security Nominal value, foreign exchange translated at market rate 11.6 Sundry (a) Advances, loans and other minor items. Loans on a trust basis (a) Nominal value or cost (b) Investments related to customer gold deposits (b) Market value (c) Net pension assets (c) As per Article 25(2) (d) Outstanding claims arising from the default of Eurosystem counterparties in the context of Eurosystem credit operations (d) Nominal/recoverable value (before/after settlement of losses) (e) Assets or claims (vis-Ã -vis third parties) appropriated and/or acquired in the context of the realisation of collateral submitted by Eurosystem counterparties in default (e) Cost (converted at the foreign exchange market rate at the time of the acquisition if financial assets are denominated in foreign currencies) 12 Loss for the year Nominal value LIABILITIES Balance sheet item Categorisation of contents of balance sheet items Valuation principle 1 Banknotes in circulation Euro banknotes issued by the ECB, in accordance with Decision ECB/2010/29 Nominal value 2 Liabilities to euro area credit institutions related to monetary policy operations denominated in euro Items 2.1, 2.2, 2.3 and 2.5: deposits in euro as described in Guideline (EU) 2015/510 (ECB/2014/60) 2.1 Current accounts (covering the minimum reserve system) Euro accounts of credit institutions that are included in the list of financial institutions subject to minimum reserves in accordance with the Statute of the ESCB. This item contains primarily accounts used in order to hold minimum reserves Nominal value 2.2 Deposit facility Overnight deposits at a pre-specified interest rate (standing facility) Nominal value 2.3 Fixed-term deposits Collection for liquidity absorption purposes owing to fine-tuning operations Nominal value 2.4 Fine-tuning reverse operations Monetary policy-related transactions with the aim of liquidity absorption Nominal value or repo cost 2.5 Deposits related to margin calls Deposits of credit institutions, arising from value decreases of underlying assets regarding credits to these credit institutions Nominal value 3 Other liabilities to euro area credit institutions denominated in euro Repo transactions in connection with simultaneous reverse repo transactions for the management of securities portfolios under asset item 7 'Securities of euro area residents denominated in euro'. Other operations unrelated to Eurosystem monetary policy operations. No current accounts of credit institutions Nominal value or repo cost 4 ECB debt certificates issued Debt certificates as described in Guideline (EU) 2015/510 (ECB/2014/60). Discount paper, issued with the aim of liquidity absorption Cost Any discounts are amortised 5 Liabilities to other euro area residents denominated in euro 5.1 General government Current accounts, fixed-term deposits, deposits repayable on demand Nominal value 5.2 Other liabilities Current accounts of staff, companies and clients including financial institutions listed as exempt from the obligation to hold minimum reserves (See liability item 2.1); fixed-term deposits, deposits repayable on demand Nominal value 6 Liabilities to non-euro-area residents denominated in euro Current accounts, fixed-term deposits, deposits repayable on demand including accounts held for payment purposes and accounts held for reserve management purposes: of other banks, central banks, international/supranational institutions including the European Commission; current accounts of other depositors. Repo transactions in connection with simultaneous reverse repo transactions for the management of securities denominated in euro. Balances of TARGET2 accounts of central banks of Member States whose currency is not the euro Nominal value or repo cost 7 Liabilities to euro area residents denominated in foreign currency Current accounts. Liabilities under repo transactions; usually investment transactions using foreign currency assets or gold Nominal value, translated at year-end foreign exchange market rate 8 Liabilities to non-euro-area residents denominated in foreign currency 8.1 Deposits, balances and other liabilities Current accounts. Liabilities under repo transactions; usually investment transactions using foreign currency assets or gold Nominal value, translated at the year-end foreign exchange market rate 8.2 Liabilities arising from the credit facility under ERM II Borrowing in accordance with the ERM II conditions Nominal value, translated at the year-end foreign exchange market rate 9 Counterpart of special drawing rights allocated by the IMF SDR-denominated item which shows the amount of SDRs that were originally allocated to the respective country/NCB Nominal value, translated at the year-end foreign exchange market rate 10 Intra-Eurosystem liabilities 10.1 Liabilities equivalent to the transfer of foreign reserves ECB balance sheet item, denominated in euro Nominal value 10.2 Other liabilities within the Eurosystem (net) Net position of the following sub-items: (a) net liabilities arising from balances of TARGET2 accounts and correspondent accounts of NCBs, i.e. the net figure of claims and liabilities. See also asset item 9.3 'Other claims within the Eurosystem (net)' (a) Nominal value (b) other intra-Eurosystem liabilities denominated in euro that may arise, including the interim distribution of ECB income to NCBs (b) Nominal value 11 Items in course of settlement Settlement account balances (liabilities), including the float of giro transfers Nominal value 12 Other liabilities 12.1 Off-balance-sheet instruments revaluation differences Valuation results of foreign exchange forwards, foreign exchange swaps, interest rate swaps (unless daily variation margin applies), forward rate agreements, forward transactions in securities, foreign exchange spot transactions from trade date to settlement date Net position between forward and spot, at the foreign exchange market rate 12.2 Accruals and income collected in advance Expenditure falling due in a future period but relating to the reporting period. Income received in the reported period but relating to a future period Nominal value, foreign exchange translated at market rate 12.3 Sundry (a) Taxation suspense accounts. Foreign currency credit or guarantee cover accounts. Repo transactions with credit institutions in connection with simultaneous reverse repo transactions for the management of securities portfolios under asset item 11.3 'Other financial assets'. Compulsory deposits other than reserve deposits. Other minor items. Liabilities on a trust basis. (a) Nominal value or (repo) cost (b) Customer gold deposits (b) Market value (c) Net pension liabilities (c) As per Article 25(2) 13 Provisions (a) For foreign exchange rate, interest rate, credit and gold price risks, and for other purposes, e.g. expected future expenses and contributions in accordance with Article 48.2 of the Statute of the ESCB with respect to central banks of Member States whose derogations have been abrogated (a) Cost/nominal value (b) For counterparty or credit risks arising from monetary policy operations (b) Nominal value (based on a valuation at year end by the Governing Council) 14 Revaluation accounts (a) Revaluation accounts related to price movements for gold, for every type of euro-denominated securities, for every type of foreign currency-denominated securities, for options; market valuation differences related to interest rate risk derivatives; revaluation accounts related to foreign exchange rate movements for every currency net position held, including foreign exchange swaps/forwards and SDRs Special revaluation accounts stemming from contributions in accordance with Article 48.2 of the Statute of the ESCB with respect to central banks of Member States whose derogations have been abrogated. See Article 14(2) (a) Revaluation difference between average cost and market value, foreign exchange translated at market rate (b) Remeasurement results of the net defined benefit liability (asset) in respect of post-employment benefits, which are the net position of the following sub-items: (i) Actuarial gains and losses in the present value of the defined benefit obligation (ii) Return on plan assets, excluding amounts included in net interest on the net defined benefit liability (asset) (iii) Any change in the effect of the asset ceiling, excluding amounts included in net interest on the net defined benefit liability (asset) (b) As per Article 25(2) 15 Capital and reserves 15.1 Capital Paid-up capital Nominal value 15.2 Reserves Legal reserves, in accordance with Article 33 of the Statute of the ESCB and contributions in accordance with Article 48.2 of the Statute of the ESCB with respect to central banks of Member States whose derogations have been abrogated Nominal value 16 Profit for the year Nominal value (1) Guideline (EU) 2015/510 of the European Central Bank of 19 December 2014 on the implementation of the Eurosystem monetary policy framework (ECB/2014/60) (OJ L 91, 2.4.2015, p. 3). (2) Decision ECB/2010/29 of 13 December 2010 on the issue of euro banknotes (OJ L 35, 9.2.2011, p. 26). ANNEX II Annual balance sheet of the ECB (EUR million) Assets (2) Reporting year Previous year Liabilities Reporting year Previous year 1. Gold and gold receivables 2. Claims on non-euro-area residents denominated in foreign currency 2.1. Receivables from the IMF 2.2. Balances with banks and security investments, external loans and other external assets 3. Claims on euro area residents denominated in foreign currency 4. Claims on non-euro-area residents denominated in euro 4.1. Balances with banks, security investments and loans 4.2. Claims arising from the credit facility under ERM II 5. Lending to euro area credit institutions related to monetary policy operations denominated in euro 5.1. Main refinancing operations 5.2. Longer-term refinancing operations 5.3. Fine-tuning reverse operations 5.4. Structural reverse operations 5.5. Marginal lending facility 5.6. Credits related to margin calls 6. Other claims on euro area credit institutions denominated in euro 7. Securities of euro area residents denominated in euro 7.1. Securities held for monetary policy purposes 7.2. Other securities 8. General government debt denominated in euro 9. Intra-Eurosystem claims 9.1. Claims related to the issuance of ECB debt certificates 9.2. Claims related to the allocation of euro banknotes within the Eurosystem 9.3. Other claims within the Eurosystem (net) 10. Items in course of settlement 11. Other assets 11.1. Coins of euro area 11.2. Tangible and intangible fixed assets 11.3. Other financial assets 11.4. Off-balance-sheet instruments revaluation differences 11.5. Accruals and prepaid expenses 11.6. Sundry 12. Loss for the year 1. Banknotes in circulation 2. Liabilities to euro area credit institutions related to monetary policy operations denominated in euro 2.1. Current accounts (covering the minimum reserve system) 2.2. Deposit facility 2.3. Fixed-term deposits 2.4. Fine-tuning reverse operations 2.5. Deposits related to margin calls 3. Other liabilities to euro area credit institutions denominated in euro 4. ECB debt certificates issued 5. Liabilities to other euro area residents denominated in euro 5.1. General government 5.2. Other liabilities 6. Liabilities to non-euro-area residents denominated in euro 7. Liabilities to euro area residents denominated in foreign currency 8. Liabilities to non-euro-area residents denominated in foreign currency 8.1. Deposits, balances and other liabilities 8.2. Liabilities arising from the credit facility under ERM II 9. Counterpart of special drawing rights allocated by the IMF 10. Intra-Eurosystem liabilities 10.1. Liabilities equivalent to the transfer of foreign reserves 10.2. Other liabilities within the Eurosystem (net) 11. Items in course of settlement 12. Other liabilities 12.1. Off-balance-sheet instruments revaluation differences 12.2. Accruals and income collected in advance 12.3. Sundry 13. Provisions 14. Revaluation accounts 15. Capital and reserves 15.1. Capital 15.2. Reserves 16. Profit for the year Total assets Total liabilities (1) The ECB may alternatively publish exact euro amounts, or amounts rounded in a different manner. (2) The table of assets may also be published above the table of liabilities. ANNEX III PUBLISHED PROFIT AND LOSS ACCOUNT OF THE ECB (EUR million) Profit and loss account for the year ending 31 December ¦ Reporting year Previous year 1.1.1. Interest income on foreign reserve assets 1.1.2. Interest income arising from the allocation of euro banknotes within the Eurosystem 1.1.3. Other interest income 1.1. Interest income 1.2.1. Remuneration of NCBs' claims in respect of foreign reserves transferred 1.2.2. Other interest expense 1.2. Interest expense 1. Net interest income 2.1. Realised gains/losses arising from financial operations 2.2. Write-downs on financial assets and positions 2.3. Transfer to/from provisions for foreign exchange rate, interest rate, credit and gold price risks 2. Net result of financial operations, write downs and risk provisions 3.1. Fees and commissions income 3.2. Fees and commissions expense 3. Net income/expense from fees and commissions (2) 4. Income from equity shares and participating interests 5. Other income Total net income 6. Staff costs (3) 7. Administrative expenses (3) 8. Depreciation of tangible and intangible fixed assets 9. Banknote production services (4) 10. Other expenses (Loss)/profit for the year (1) The ECB may alternatively publish exact euro amounts, or amounts rounded in a different manner. (2) The breakdown between income and expenses may alternatively be provided in the explanatory notes to the annual accounts. (3) This includes administrative provisions. (4) This item is used in the case of outsourced banknote production (for the cost of the services provided by external companies in charge of the production on behalf of the central banks). It is recommended that the costs incurred in connection with the issue of euro banknotes are taken to the profit and loss account as they are invoiced or otherwise incurred, see also Guideline (EU) 2016/2249 (ECB/2016/34). ANNEX IV REPEALED DECISION WITH ITS LIST OF THE SUCCESSIVE AMENDMENTS Decision ECB/2010/21 OJ L 35, 9.2.2011, p. 1. Decision ECB/2012/30 OJ L 356, 22.12.2012, p. 93. Decision ECB/2013/52 OJ L 33, 4.2.2014, p. 7. Decision ECB/2014/55 OJ L 68, 13.3.2015, p. 53. Decision ECB/2015/26 OJ L 193, 21.7.2015, p. 134. ANNEX V CORRELATION TABLE Decision ECB/2010/21 This Decision Article 3 Article 4 Article 6 Article 7 Article 7 Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 13 Article 14 Article 14 Article 15 Article 15 Article 16 Article 16 Article 17 Article 17 Article 18 Article 18 Article 19 Article 19 Article 20 Article 20 Article 21 Article 21 Article 22 Article 22 Article 23 Article 23 Article 24 Article 24 Article 25 Article 25 Article 26 Article 26 Article 27